The statute, without making a distinction between disciplinary suspensions and others not of this nature, provides in terms that the reasons for the suspension should be given to the suspended civil service employee. However that may be, the very use of the word "disciplinary" implies *Page 509 
that the reason for the suspension should be disclosed to the suspended employee. If a father inflicts punishment upon his son there can be no discipline if the son does not know why he is punished. Discipline implies that the person subjected to it is to be taught a better way so he may avoid a penalty for misconduct in the future.
This construction of the statute is necessary to the preservation of the merit system in accordance with the law's intent and purpose; but the alternative construction which permits suspension for disciplinary purposes without advice and notice as to the reason therefor would permit pretended discipline to become a cover for the imposition of suspension from ulterior motives.
WEYGANDT, C.J., and ZIMMERMAN, J., concur in the dissenting opinion.